PROSPECTUS HUBER CAPITAL EQUITY INCOME FUND (HULIX) HUBER CAPITAL SMALL CAP VALUE FUND (HUSIX) Institutional Shares February 28, 2009 The Securities and Exchange Commission (“SEC”) has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. 1 HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND (Each, a “Fund” and together, the “Funds”) Each a series of Advisors Series Trust (the “Trust”) Huber Capital Equity Income Fund (the “Equity Income Fund”)is a mutual fund that seeks long-term total investment return through a combination of current income and capital appreciation. Huber Capital Small Cap Value Fund (the “Small Cap Value Fund”) is a mutual fund that seeks long-term total investment return through capital appreciation. Huber Capital Management, LLC (the “Adviser”) is the investment adviser to the Funds and is located at 10940 Wilshire Blvd., Suite 925, Los Angeles, California 90024-3915. The Funds do not hold themselves out as related to any other series of the Trust for purposes of investment and investor services, nor do they share the same investment advisor with any other series. Table of Contents RISK/RETURN SUMMARY: INVESTMENTS, RISKS, AND PERFORMANCE 3 FEES AND EXPENSES 8 INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES, RELATED RISKS, AND DISCLOSURE OF PORTFOLIO HOLDINGS 9 MANAGEMENT OF THE FUNDS 13 YOUR ACCOUNT WITH THE FUNDS 15 SERVICE FEES – OTHER PAYMENTS TO THIRD PARTIES 26 DIVIDENDS ANDDISTRIBUTIONS 26 TAX MATTERS 27 FINANCIAL HIGHLIGHTS 28 This Prospectus sets forth basic information about the Funds that you should know before investing.It should be read and retained for future reference. More detailed information on all subjects covered in this Prospectus is contained in the Fund’s Statement of Additional Information (“SAI”).Investors seeking more in-depth explanations of the contents of this Prospectus should request the SAI and review it before purchasing shares. The date of this Prospectus is February 28, 2009. Please find the Funds’ Privacy Notice inside the back cover of this Prospectus. 2 RISK/RETURN SUMMARY: INVESTMENTS, RISKS, AND PERFORMANCE What are Each Fund’s Investment Objectives? The investment objectives of the Equity Income Fund are current income and capital appreciation. The investment objective of the Small Cap Value Fund is capital appreciation. What are Each Fund’s Principal Investment Strategies? Equity Income Fund The Equity Income Fund normally invests at least 80% of its net assets (plus borrowings for investment purposes) in large capitalization U.S. companies (“large cap companies”) whose stocks are considered by the Adviser to be undervalued.The Adviser currently considers large cap companies to be those with market capitalizations in the range of those found in the Russell 1000® Value Index. The Equity Income Fund also normally invests in stocks with high cash dividends or payout yields relative to the market. Small Cap Value Fund The Small Cap Value Fund normally invests at least 80% of its net assets (plus borrowings for investment purposes) in common stocks of small capitalization U.S. companies (“small cap companies”) whose stocks are considered by the Adviser to be undervalued.The Adviser currently considers small cap companies to be those with market capitalizations in the range of those found in the Russell 2000® Value Index. Principal Strategies Common to Both Funds Non-U.S. Securities.Each Fund may make significant investments in securities of non-U.S. issuers (“foreign securities”).The Funds will invest primarily in domestic U.S. securities but reserve the right to invest up to 20% of their net assets in American Depositary Receipts (“ADRs”), dollar-denominated foreign securities, or directly in foreign securities. What are the Principal Risks of Investing in the Funds? There is the risk that you could lose money by investing in either of the Funds.The value of your investment in a Fund will fluctuate as the stocks in the Fund’s portfolio change in price.The prices of the stocks the Adviser selects may decrease in value.Also, the stock market may decline suddenly, and for extended periods, adversely affecting the prices of the stocks held by a Fund. Because the Funds are newer, there is a risk that the Funds may not attract enough assets to support their continued existence and one or both Funds might be liquidated for business reasons. Liquidation does not require prior approval of the Funds’ shareholders and will trigger a taxable event equivalent to redemption of Fund shares. 3 By themselves, the Funds are not complete, balanced investment plans and the success of the Funds cannot be predicted. Risks Common to Both Funds Market Risk.The value of a Fund’s shares will fluctuate as a result of the movement of the overall stock market or of the value of the individual securities held by a Fund, and you could lose money.The stock market has been subject to significant volatility recently which has increased the risks associated with an investment in a Fund. Equity Risk.The risks that could affect the value of a Fund’s shares and the total return on your investment include the possibility that the equity securities held by the Fund will experience sudden, unpredictable drops in value or long periods of decline in value. Non-U.S. Investment Risk.Both Funds may invest in foreign securities and in emerging markets.These investments are subject to special risks.Foreign securities can be more volatile than domestic (U.S.) securities.Securities markets of other countries are generally smaller than U.S. securities markets.Many foreign securities may be less liquid and more volatile than U.S. securities, which could affect the Funds’ investments.In addition, both Funds may invest in emerging markets which are more volatile than the markets of developed countries. Initial Public Offering (“IPO”) Risk.The risk exists that the market value of IPO shares will fluctuate considerably due to factors such as the absence of a prior public market, unseasoned trading, the small number of shares available for trading and limited information about the issuer. When the Fund’s asset base is small, a significant portion of the Fund’s performance could be attributable to investments in IPOs, because such investments would have a magnified impact on the Fund. Conflicts of Interest Risk.The Adviser may advise other clients with investment objectives similar to those of the Funds. Management Risk.The skill of the Adviser will play a significant role in the Funds’ ability to achieve their investment objectives. Each Fund’s ability to achieve its investment objectives depends on the ability of the Adviser to correctly identify economic trends, especially with regard to accurately forecasting inflationary and deflationary periods. 4 Borrowing Risk.Each Fund may borrow up to 33 1/3% of that Fund’s total assets from banks in order to increase its holding of portfolio securities which can exaggerate the effect of any increase or decrease in either the value of portfolio securities or the net asset value (“NAV”) of the Fund. Value Style Investing Risk.The performance resulting from the Funds’ “value” investment style may sometimes be lower than that of other types of equity funds. Industry Emphasis Risk.Industry emphasis risk is the risk that the securities of companies in such an industry or group of industries, if comprising a significant portion of the Funds’ portfolios, could react in some circumstances negatively to these or other developments and adversely affect the value of the portfolio to a greater extent than if it were less concentrated. Risks Specific to the Small Cap Value Fund Small Companies Risk.Investing in securities of small-sized companies may involve greater volatility than investing in larger and more established companies because companies with small market capitalizations can be subject to more abrupt or erratic share price changes than larger, more established companies. Who May Want to Invest in the Funds? The Funds may be appropriate for investors who: — Have a long-term investment horizon; — Want to add an investment with potential for capital appreciation to diversify their investment portfolio; and — Can accept the greater risks of investing in a portfolio with common stock holdings. The Funds may not be appropriate for investors who: — Need regular income; or — Are pursuing a short-term goal. 5 Performance The following performance information indicates some of the risks of investing in the Funds.The bar chart below illustrates each Fund’s total return for the past calendar year.The table below illustrates how each Fund’s average annual total returns over time compare with a broad-based market index, as well as indices that reflect the market sectors in which the Fund invests.All presentations below assume reinvestment of dividends and distributions.Please keep in mind that each Fund’s past performance, before and after taxes, does not necessarily indicate how it will perform in the future. Equity Income Fund Calendar Year Total Return as of December 31 During the period of time shown in the bar chart, the Fund’s highest quarterly return was -6.47% for the quarter ended June 30, 2008, and the lowest quarterly return was -30.93% for the quarter ended December 31, 2008. Average Annual Total Returns (for the periods ended December 31, 2008) Since Inception 1 Year (6/29/07) Equity Income Fund Return Before Taxes -53.86% -38.16% Return After Taxes on Distributions(1) -53.98% -38.87% Return After Taxes on Distributions and Sale of Fund Shares(1),(2) -34.85% -31.92% S&P 500® Index(3) -37.00% -27.08% (reflects no deduction for fees, expenses or taxes) Russell 1000® Value Index(4) -36.85% -29.27% (reflects no deduction for fees, expenses or taxes) (1) After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRAs”). 6 (2) The “Return After Taxes on Distributions and Sale of Fund Shares” figure may be higher than other return figures when a net capital loss occurs upon the redemption of Fund shares. (3) The S&P 500® Index is an unmanaged index generally representative of the market for stocks of large-sized U.S. companies.The figures above reflect all dividends reinvested.You cannot invest directly in an index. (4) The Russell 1000® Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values.You cannot invest directly in an index. Small Cap Value Fund Calendar Year Total Return as of December 31 During the period of time shown in the bar chart, the Fund’s highest quarterly return was 0.14% for the quarter ended June 30, 2008, and the lowest quarterly return was -36.30% for the quarter ended December 31, 2008. Average Annual Total Returns (for the periods ended December 31, 2008) Since Inception 1 Year (6/29/07) Small Cap Value Fund Return Before Taxes -47.95% -42.64% Return After Taxes on Distributions(1) -47.95% -42.99% Return After Taxes on Distributions and Sale of Fund Shares(1),(2) -31.17% -35.48% Russell 2000® Index(3) -33.79% -27.79% (reflects no deduction for fees, expenses or taxes) Russell 2000® Value Index(4) -28.92% -27.36% (reflects no deduction for fees, expenses or taxes) (1) After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRAs”). (2) The “Return After Taxes on Distributions and Sale of Fund Shares” figure may be higher than other return figures when a net capital loss occurs upon the redemption of Fund shares. (3) The Russell 2000® Index measures the performance of the small-cap segment of the U.S. equity universe. The Russell 2000® Index is a subset of the Russell 3000® Index representing approximately 10% of the total market capitalization of that index. It includes approximately 2000 of the smallest securities based on a combination of their market cap and current index membership. You cannot invest directly in an index. 7 (4) The Russell 2000® Value Index measures the performance of the small-cap value segment of the U.S. equity universe. It includes those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values.You cannot invest directly in an index. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of either the Equity Income Fund or the Small Cap Value Fund. Shareholder Fees(1) (fees paid directly from your investment) Equity Income Fund Small Cap Value Fund Maximum sales charge (load) imposed on purchases None None Maximum deferred sales charge (load) None None Redemption fee (as a percentage of amount redeemed)(2) 1.00% 1.00% Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees(3) 1.00% 1.50% Distribution and Service (Rule 12b-1) Fees 0.25% 0.25% Shareholder Servicing Fee 0.25% 0.25% Other Expenses 9.23% 9.93% Acquired Fund Fees and Expenses (“AFFE”)(4) 0.02% 0.01% Total Annual Fund Operating Expenses 10.75% 11.94% Less:Fee Waiver/Expense Reimbursement(5) -9.24% -9.94% Net Annual Fund Operating Expenses 1.51% 2.00% (1) Although no sales loads or transaction fees are charged, you will be assessed a $15 fee for outgoing wire transfers, and $25 for returned checks and stop payment orders by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.Please note that this fee is subject to change. (2) The redemption fee applies only to those shares that have been held 60 days or less. The fee is payable to the respective Fund and is intended to benefit the remaining shareholders by reducing the cost of short-term trading. (3) The Funds have a breakpoint schedule under which the management fee will decrease on Fund net assets above designated levels. (4) The Fund is required to disclose AFFE in the above fee table.AFFE are indirect fees that the Funds incur from investing in the shares of other mutual funds (“Acquired Funds”).These indirect fees represent a pro rata portion of the cumulative expenses charged by the Acquired Funds.The Total Annual Fund Operating Expenses for the Funds do not correlate to the Ratio of Expenses to Average Net Assets Before Expense Reimbursement found within the Funds’ “Financial Highlights” section of this prospectus which reflects the Funds’ operating expenses and does not include AFFE.Without AFFE, the Total Annual Fund Operating Expenses for the Equity Income Fund and the Small Cap Value Fund would have been 10.73% and 11.93%, respectively. (5) The Adviser has contractually agreed to waive its fees and/or pay expenses of the Funds to ensure that Net Annual Fund Operating Expenses (excluding AFFE, interest, taxes and extraordinary expenses) do not exceed 1.49% of average daily net assets of the Equity Income Fund and 1.99% of average daily net assets of the Small Cap Value Fund (the “Expense Cap”).The Expense Caps will remain in effect indefinitely and may be terminated only by the Trust’s Board of Trustees (the “Board”).The Adviser may request recoupment of previously waived and absorbed fees and expenses from the Funds for three years from the date they were waived or reimbursed provided that any such recoupment during any fiscal year will not cause the applicable Fund’s Net Annual Fund Operating Expenses to exceed its Expense Cap.Any such recoupment is subject to the Board’s review and approval. 8 Example The example below is intended to help you compare the costs of investing in the Funds with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Funds for the time periods indicated and that you then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Funds’ operating expenses remain the same. Please note that the figures below are based on the Funds’ net expenses as limited by the Expense Caps described above but including AFFE.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years Equity Income Fund $154 $477 $824 $1,802 Small Cap Value Fund $203 $627 $1,078 $2,327 INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES, RELATED RISKS, AND DISCLOSURE OF PORTFOLIO HOLDINGS Investment Objectives The investment objectives of the Equity Income Fund are current income and capital appreciation. The investment objective of the Small Cap Value Fund is capital appreciation. Principal Investment Strategies Equity Income Fund The Equity Income Fund normally invests at least 80% of its net assets (plus borrowings for investment purposes) in large capitalization U.S. companies (“large cap companies”).This policy may only be changed upon sixty (60) days’ prior notice to shareholders.The Adviser currently considers large cap companies to be those with market capitalizations in the range of those found in the Russell 1000® Value Index.The market capitalization range of the Russell 1000® Value Index changes constantly, but as of December31, 2008, the range was from $24 million to $422 billion.Market capitalization is measured at the time of initial purchase.The Adviser expects to invest in predominantly “value” companies.The Equity Income Fund also normally invests in stocks with high cash dividends or payout yields relative to the market. In addition to these principal investments, the Fund may invest in stocks that do not pay dividends, but have growth potential unrecognized by the market or have undergone changes in business or management that indicate growth potential. Small Cap Value Fund The Small Cap Value Fund normally invests at least 80% of its net assets (plus borrowings for investment purposes) in common stocks of small capitalization U.S. companies (“small cap companies”).The Adviser currently considers small cap companies to be those with market capitalizations of $3.0 billion or less and/or those with market capitalizations in the range of those found in the current Russell 2000® Value Index.The market capitalization range of the Russell 2000® Value Index changes constantly, but as of December 31, 2008, the range was from $7 million to $3.3 billion.Market capitalization is measured at the time of initial purchase.The Adviser expects to invest in predominantly “value” companies. 9 The Small Cap Value Fund will provide at least 60 days’ prior written notice to shareholders of a change in the Fund’s non-fundamental policy of investing at least 80% of its net assets plus borrowings for investment purposes in the type of investments suggested by the Fund’s name. Principal Strategies Common to Both Funds Non-U.S.
